DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Zheng (U.S. Pub. No. 2018/0151612) teaches a pixel that is located on an edge wherein the numbers on the pixels shown in Fig. 2B marked in the pixel square may be the grayscale numbers or a ratio of the actual pixel display brightness to the maximum display brightness. Zheng teaches a contrast ratio between the misaligned pixels and the non-display region and not the first sub-area, which is within the display area and also Zheng does not teach acquiring an area ratio. . 
Zheng does not teach the edge pixel’s gray scale is determined based on the determined relative transmittance of the edge pixel, which is based on acquiring an area ratio of the first sub-pixel area relative to the edge pixel. Therefore, the method requires to acquire a first sub-area of the edge pixel to be calculated and a ratio being determined.
Park (U.S. Pub. No. 2018/0075797) teaches a display device pixels arranged on the edge of the display wherein the transition area at least includes the misaligned pixel, and a maximum display brightness of a pixel disposed in the transition area is smaller 
Zheng (U.S. Pub. No. 2019/0019849) teaches a display panel having a low brightness pixel and a regular pixel. The brightness of the low-brightness pixel DP is smaller than the brightness of the regular pixel CP under a same driving voltage. The plurality of pixels P form a plurality of pixel rows PH extending in the first direction and a plurality of pixel columns PL in the second direction b. The first direction a intersects with the second direction b.
Zheng does not teach the edge pixel’s gray scale is determined based on the determined relative transmittance of the edge pixel, which is based on acquiring an area ratio of the first sub-pixel area relative to the edge pixel. Therefore, the method requires to acquire a first sub-area of the edge pixel to be calculated and a ratio being determined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng (U.S. Pub. No. 2018/0130397) teaches a display panel with an edge pixel.
Nakamura (U.S. Pub. No. 2018/0357979) teaches a display device having edge pixels.
Zang (U.S. Pub. No. 2018/0337217) teaches edge pixels that have different light shielding sub-patterns. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691